EXECUTION COPY
October 13, 2005


David lgata




Re: "At-Will" Employment and Severance Letter Agreement


Dear Mr. Igata:


This letter agreement ("Agreement") sets forth the terms under which, following
consummation of the acquisition of all of the issued and outstanding stock of
FTT Holdings, Inc. ("FTT"), which owns all of the issued and outstanding stock
of Baker Tanks, Inc. (the "Company"), by LY BT! Holdings Corp. ("Holdings")
pursuant to that certain Exchange and Securities Purchase Agreement, by and
among Holdings, FTT and the Security Holders of FTT, dated as of the date hereof
(the "Purchase Agreement"), David lgata, an individual resident of the State of
California ("Executive") agrees, among other things, to (i) continue to be
employed on an "at-will" basis by the Company, and (ii) receive severance
benefits in certain circumstances, as specified in this Agreement.
Notwithstanding anything contained herein to the contrary, this Agreement shall
only become effective upon the closing of the transactions contemplated under
the Purchase Agreement.


1. "At-Will" Employment. Executive's employment by the Company will be "atwill,"
without a fixed term, and may be terminated by the Company or by Executive at
any time, with or without notice, for any reason or no reason (and no reason
need be given), and, except as expressly provided in this Agreement, without
obligation of severance or additional compensation (except to the extent
required by applicable law). The time during which Executive is actually
employed by the Company is hereinafter referred to as the "Employment Period."


2. Other Activities. During the Employment Period, Executive will devote
substantially all of Executive's business time, attention and energies to the
performance of Executive's duties. Consistent with the foregoing obligation,
Executive shall not (i) accept any other employment; (ii) serve on the board of
directors or similar body of any other business entity; or (iii) engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be competitive with or that might place
Executive in a competing position to that of the Company Group (as hereinafter
defined) without the prior written approval of the Hoard of Directors of the
Company (the "Board"), which the Board may grant or withhold in its sole and
absolute discretion. The term "Company Group" means individually and
collectively Holdings and each of its direct and indirect subsidiaries,
including, without
limitation, the Company.


3. Payment of Taxes: To the extent that any taxes become payable by Executive by
virtue of any payments made to, or benefits conferred upon, Executive by the
Company, the Company shall not be liable to pay or obligated to reimburse
Executive for any such taxes or to make any adjustment under this Agreement
except as otherwise expressly set forth herein, and any payments otherwise due
under this Agreement to Executive shall be reduced by any required withholding
for federal, state and/or local taxes and other appropriate payroll deductions.


4. Certain Definitions:


(a) "Cause" means any of the following, as reasonably determined in good faith
by the Board: (i) commission by Executive of a felony (or a crime involving
moral turpitude); (ii) theft, conversion, embezzlement or misappropriation by
Executive of funds or other assets of the Company Group or any other act of
fraud or dishonesty with respect to the Company Group (including acceptance of
any bribes or kickbacks); (iii) intentional, grossly negligent or unlawful
misconduct by Executive that causes material harm to the Company Group or
exposes the Company Group to a substantial risk of material harm; (iv)
Executive's violation of a law regarding employment discrimination or sexual
harassment;


--------------------------------------------------------------------------------


(v) Executive's repeated failure to follow the reasonable directives of a
supervisor (or the Board -- or person(s) exercising a managerial function
similar to the Board -- of Executive's employer within the Company Group) which
failure has not been cured by Executive within 30 days after written notice to
Executive of such failure; (vi) the unauthorized dissemination by Executive of
Confidential Information which causes material harm to the Company Group or
exposes the Company Group to material harm; (vii) a material breach of any
non-competition, non-solicitation, confidentiality or similar agreement with the
Company Group; or (viii) a material breach of this Agreement which breach has
not been cured by Executive within 30 days after written notice to Executive of
such breach (which 30-day cure period shall only be required if such breach is
capable of being cured). In the event that the Board believes that Cause may
exist, it shall provide Executive with the opportunity to promptly (and in any
event, not later than the date and time specified by the Board in writing for
responding to its request for information, which date shall be reasonable given
the circumstances that are being evaluated with regard to whether Cause may
exist) provide the Board with information relevant to the Board's ultimate
determination as to whether Cause exists.


(b) "Disability" means that (I) Executive is suffering from an illness, injury,
impairment or other disability that has caused (or the Board reasonably
determines will cause) Executive to be unable to perform Executive's duties with
any member of the Company Group for 90 consecutive days or for 120 cumulative
days during any 180 day period; (2) Executive, Executive's spouse or a minor
child of Executive has been diagnosed with a disease or illness that a medical
doctor reasonably acceptable to Executive and the Company has certified is
terminal; or (3) Executive is receiving long term disability benefits under any
policy, plan or program.


(c) "Good Reason" means the occurrence of any of the following events without
the Executive's written consent: (i) a material diminution in position,
authority, duties, responsibilities, compensation or benefits of Executive or
(ii) the relocation by the Company Group of the office where Executive perfonns
a majority of Executive's office duties as of the date of this Agreement to a
location that is more than 100 miles from Executive's personal residence as of
the date of this Agreement.


(d) "Voluntary Resignation" means Executive's voluntarily resignation of
Executive's employment by the Company by delivery of the Notice of Resignation.
The "Notice of Resignation" means a written notice of resignation addressed to
the Board and sent by carrier service to the Company at the address set forth
above (with a copy of such notice also sent to by courier service to LY BT!
Holdings Corp., c/o Lightyear Capital, LLC, 3 7 5 Park Avenue, New York, New
York 10152, Attention: Mark Vassallo and David Cynn). The Notice of Resignation
shall set forth the Date of Resignation and state whether or not the Executive
believes that the resignation is for Good Reason. In the event that Executive
believes that the resignation is for Good Reason, the Notice of Resignation
shall also set forth in reasonable detail the basis of Executive's belief that
Executive is resigning for Good Reason, including the elements of the definition
of Good Reason that Executive believes are applicable. The "Date of
Resignation'' means the date such resignation shall become effective, which date
must, in any event, be at least thirty (30) days from the date the Notice of
Resignation is delivered pursuant to the terms of this Section 4( d).


(e) "Date of Termination" shall mean the date that is last day of Executive's
employment by the Company.


5. Certain Severance Benefits:


(a) If Executive's employment is be terminated due to Executive's death, the
Company shall pay to Executive the then-current base salary of Executive and any
unpaid vacation pay accrued through the end of the month in which the Date of
Termination occurred. Executive and Executive's dependents shall also be
entitled to any continuation of health insurance coverage rights under any
applicable law. (b) If Executive's employment is terminated due to Disability,
the Company shall pay to Executive the


--------------------------------------------------------------------------------


then-current base salary of Executive and any unpaid vacation pay accrued
through the end of the month in which the Date of Termination occurred.
Executive and Executive's dependents shall also be entitled to any continuation
of health insurance coverage rights under any applicable law.


(c) If Executive's employment is terminated (i) by Executive by Voluntary
Resignation for Good Reason (provided that Executive has complied with the
Notice of Resignation requirement set forth in Section 4(d)) or (ii) by the
Company without Cause, the Company shall pay to Executive {A) any unpaid
vacation pay through the Date of Termination and (B) the then-current base
salary of Executive for a period of six ( 6) months (the "Severance Amount")
from the Date of Termination (the "Severance Benefits Period"). Executive and
Executive's dependents shall also be entitled to medical benefits under the
Company's health insurance plan for the Severance Benefits Period, subject to
earlier termination of such benefits as hereinafter provided, on similar terms
and conditions applicable to Executive immediately prior to the termination of
Executive's employment; provided that such continued coverage shall be paid for
by the Company to the extent that the Company was paying for such medical
benefits immediately prior to termination, and the period of such continued
coverage shall be credited against the Company's obligation to permit Executive
to elect continuation coverage under Section 601 of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), and any similar state law,
and Section 4980E of the Internal Revenue Code of 1986, as amended ("COBRA"),
and any similar state law. The foregoing notwithstanding, in the event that
Executive obtains health insurance coverage under a subsequent employer's health
insurance plan, the continuation of any health insurance coverage rights under
this Agreement shall terminate upon the effective date of such other health
insurance coverage. The Company's obligations under this Section 5{ d) are
collectively referred to as the "Severance Benefits".


Notwithstanding any provision to the contrary herein, and without limitation of
any remedies to which the Company may be entitled, (i) the Company shall not be
required to pay the Severance Amount unless and until Executive (after the
termination of Executive's employment) signs and delivers to the Company the
release attached hereto as Exhibit A (the "Release") and the period (if any)
during which the Release can be revoked expires and (ii) the Severance Amount
shall be reduced by the gross amount of any compensation received by Executive
with respect to any services performed by Executive during the Severance
Benefits Period. The Executive specifically acknowledges that Executive's
entering into this Agreement and payment by the Company of the Severance Amount
constitutes good and valuable and otherwise sufficient consideration for
Executive's execution and delivery of the Release.


(d) If Executive's employment by the Company is terminated by Executive by
Voluntary Resignation other than for Good Reason, the Company shall pay to
Executive the then-current base salary of Executive and any unpaid vacation pay
accrued through the Date of Resignation, provided that Executive has complied
with the Notice of Resignation requirement set forth in Section 4(d). Executive
and Executive's dependents shall also be entitled to any continuation of health
insurance coverage rights under any applicable law.


(e) If Executive's employment is terminated for Cause, the Company shall pay to
Executive the then current base salary of Executive accrued through the Date of
Termination.


(f) Notwithstanding any provision to the contrary herein, if Executive breaches
any obligation under this Agreement, the Company's obligations under this
Section 5 shall terminate from and after the date of such breach (with the
remainder of this Agreement remaining in full force and effect in accordance
with its terms) (subject, where applicable, to the provisions of Section
4(a)(viii)).


(g) Notwithstanding any prov1s10ns to contrary herein, all payments due to
Executive hereunder shall be subject to set-off by the Company of any
obligations of Executive to the Company Group to the extent not prohibited by
applicable law.


6. Assignment. This Agreement and the rights and duties hereunder are personal
to Executive and shall not


--------------------------------------------------------------------------------


be assigned, delegated, transferred, pledged or sold by Executive without the
prior written consent of the Company.


7. Complete Agreement: Amendment. When signed by Executive, this Agreement sets
forth the terms of Executive's "at-will" employment by the Company and certain
severance benefits to Executive, and supersedes any and all prior
representations and agreements, whether written or oral regarding the subject
matter hereof (unless otherwise explicitly provided in this Agreement); provided
that, for the avoidance of doubt, nothing contained in this Agreement shall be
deemed to supersede or replace any provision of that certain Management
Stockholder's Agreement to be entered into by and between Executive, Holdings
and FTT Holdings, Inc. in connection with the transactions contemplated by the
Purchase Agreement, and any provision of this Agreement will be read in
conjunction with, and not in lieu of, any provision of such Management
Stockholder's Agreement. This Agreement can only be amended in a writing signed
by Executive and an executive officer of the Company (other than Executive if
Executive is such officer). Any waiver of a right under this Agreement must be
in writing.


8. Severability. If any provision of this Agreement or portion thereof is
determined by a court to be invalid, illegal or unenforceable in any
jurisdiction, then (for purposes of such jurisdiction) that provision or portion
thereof shall be struck from this Agreement, without affecting the
enforceability of the remainder of this Agreement and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision or portion
thereof had never been contained herein, unless such a construction would be
unreasonable.


9. Applicable Law; Jurisdiction; Venue. This Agreement is governed by the
internal laws of the state of Delaware, without giving effect to any choice of
laws rules that would require the application of the laws of any other
jurisdiction. Each party irrevocably submits to the non-exclusive jurisdiction
of any state or federal court within the state of Delaware with respect to any
cause or claim arising under or relating to this Agreement. Each party
irrevocably consents to the service of process by registered mail or personal
service. Nothing in this Section 9 however, affects any person's right (1) to
serve process in any other manner permitted by applicable law, or (2) to enforce
or collect any judgment, order or injunction in any court or jurisdiction.


10. No Strict Construction: Convenience of Headings. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of construction shall be applied to
this Agreement to the effect that it should be construed strictly against any
party hereto. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement.


11. Executive's Acknowledgement. Executive acknowledges (i) that Executive has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that Executive has read and understands this Agreement, is
fully aware of its legal effect, and has entered into it freely, based on
Executive's own judgment.


12. Third-Party Beneficiary. Holdings shall be a third-party beneficiary to this
Agreement and shall have the right to enforce this Agreement as though it were
an original party hereto.


13. Miscellaneous. A facsimile copy of this Agreement (or a counterpart thereof)
shall he treated as an original. This Agreement may be executed in counterparts,
a complete set of which shall be treated as a single document.


If the foregoing accurately describes Executive's understanding with the Company
with respect to the matters set forth herein, please execute the enclosed copy
of this Agreement in the space indicated and return it to the Company.


--------------------------------------------------------------------------------


 
 
Sincerely,
 
 
 
 
 
 
 
BAKER TANKS, INC.
 
 
By:
/s/ Bryan Livingston
 
 
Name:
Bryan Livingston
 
 
Title:
President and CEO
 
 
 
 
Agreed to and Accepted
this 25 day of October 2005
 
 
 
/s/ David Igata
 
 
 
David Igata
 
 
 


--------------------------------------------------------------------------------


THE TERMINATION OF THE EMPLOYMENT AGREEMENT IS HEREBY ACKNOWLEDGED AND AGREED TO
BY THE BOARD OF DIRECTORS OF BAKER (THIS ACKNOWLEDGEMENT MAY BE SIGNED IN
COUNTERPART BY THE MEMBERS OF THE BOARD):


 
 
 
 
 
Director
 
Director
 
Director





--------------------------------------------------------------------------------



EXHIBIT A TO LETTER AGREEMENT


GENERAL RELEASE


This General Release (this "Release") is made and entered into by and between
David Igata ("Executive") and Baker Tanks, Inc. (the "Company").


WHEREAS, Executive has terminated employment with the Company on


WHEREAS, the Company and Executive are parties to an "At-Will" Employment and
Severance Letter Agreement dated October 13, 2005 (the "Letter Agreement")
(Capitalized terms not otherwise defined in this Release shall have the meaning
assigned to such term in the Letter Agreement);


NOW, THEREFORE, in consideration of the promises and agreements set forth below,
Executive and the Company agree as follows:


1. Consideration. As partial consideration for entering into this Release,
Executive is to receive payments of the Severance Amount in accordance with and
subject to the terms and conditions of the Letter Agreement. Executive also
acknowledges that Executive's entry into the Letter Agreement constitutes good
and valuable and otherwise sufficient consideration for Executive's execution
and delivery to the Company of this Release.


2. Released Parties. The term "Released Parties," as used in this Release, shall
mean the Company and any of its past or present employees, administrators,
agents, officials, officers, directors, shareholders, divisions, parents,
subsidiaries, successors, affiliates, general partners, limited partners,
consultants, employee benefit plans (and their sponsors, fiduciaries, or
administrators), msurers, accountants and attorneys.


3. General Release. In consideration for the payment described in Paragraph I,
Executive, on behalf of himself and his agents, representatives, attorneys,
assigns, heirs, executors, and administrators, fully releases each of the
Released Parties from any and all liability, claims, demands, actions, causes of
action, suits, grievances, debts, sums of money, agreements, promises, damages,
back and front pay, costs, expenses, attorneys' fees, and remedies of any type,
regarding any act or failure to act that occurred up to and including the date
on which Executive signs this Release, including, without limitation, any claims
arising or that arose or may have arisen out of or in connection with
Executive's employment or separation of employment from the Company, and
including but not limited to:


all claims, actions or liability under (1) Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866 (42 U.S.C.
§1981), the Age Discrimination in Employment Act ("ADEA"), the Americans with
Disabilities Act, the Fair Labor Standards Act, the National Labor Relations
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act; (2) any other federal, state, or local statute, ordinance, regulation or
constitution regarding employment, compensation, unpaid wages, employee
benefits, termination of employment, or discrimination in employment; and (3)
the common law of any state relating to employment contracts, wrongful
discharge, defamation, or any other matter.


Notwithstanding the foregoing, this Release shall not be deemed to be a waiver
of any claim Executive may have to the extent (and only to the extent) such
claim arises from (I) a breach by the Company of it obligations under Section 5(
d) of the Letter Agreement to pay or provide (as applicable) the Severance
Benefits; (2) any rights Executive may have under that certain Management
Stockholder's Agreement entered into with Holdings and PTT Holdings, Inc. dated
as of October 9, 2005 (the "Management Stockholder's Agreement"), (3) any rights
to indemnification by the Company or its affiliates under applicable law,
by-laws, or the Purchase Agreement, in any event to the extent so provided, (4)
with




--------------------------------------------------------------------------------



respect to Executive's rights as a shareholder or holder of options of Holdings,
or (5) rights applicable to Executive under ERISA and COBRA under any employee
benefit plan (as defined in ERISA) of the Company applicable to Executive.


4. Waiver of Statutorv or Common Law Limitations on Release. On behalf of
himself and his heirs, executors, legal representatives, successors and assigns,
the undersigned Executive specifically waives the benefits of any statutory or
common law of any state, which in effect provides that a general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor. It is expressly understood and agreed that the releases contained herein
are intended to cover and do cover all known facts and/or claims, as well as any
further facts and/or claims within the scope of such released claims not known
or anticipated, but which may later develop or be discovered, including all the
effects and consequences thereof On behalf of himself and his heirs, executors,
legal representatives, successors and assigns, the undersigned Executive
acknowledges that he may hereafter discover facts in addition to, or different
from, those which he now believes to be true with respect to the subject matter
of the Claims released herein, but agrees that the undersigned has taken that
possibility into account prior to executing this Release and accepting the
Letter Agreement, and that the releases given herein shall be and remain in
effect notwithstanding the discovery or existence of any such additional or
different facts, as to which the undersigned Executive expressly assumes the
risk.


5. Non-Admission. This Release does not constitute an admission by any of the
Released Parties that any action that any of them took with respect to Executive
was wrongful, unlawful or in violation of any local, state, or federal act,
statute, or constitution, or susceptible of inflicting any damages or injury on
Executive and the Company specifically denies any such wrongdoing or violation.


6. Release Inadmissible as Evidence. This Release, its execution, and its
implementation may not be used as evidence, and shall not be admissible, in a
subsequent proceeding of any kind, except one which either party institutes
alleging a breach of this Release.


7. Confidentiality. Except as may be specifically required by law, Executive
agrees that he will not (without the prior written consent of the Company)
disclose, publish, indicate, or in any manner communicate, the terms and
provisions of this Release to any other person or entity except: (a) as may be
required by law; (b) to his accountant and/or financial advisor to the extent
necessary to prepare his tax returns; ( c) to his attorney; and ( d) to his
spouse. Executive further agrees that prior to any such authorized disclosure,
Executive will inform each such person to whom disclosure is to be made that the
terms of this Release are confidential and Executive will secure the agreement
of each such person to whom disclosure is to be made that the terms of this
Release are confidential and Executive will secure the agreement of each such
person to maintain the confidentiality of the terms and provisions of this
Release. In the event Executive breaches this provision, Executive shall
promptly return to the Company the Severance Amount paid pursuant to this
Release.


8. Covenant Not to Sue. Executive covenants and agrees that Executive will not
tile any lawsuits against any of the Released Parties with respect to any claims
that Employee may have up to and including the effective date of this Release.
The Parties agree that to the extent, if any, Executive may have an unwaivable
right to file or participate in a claim or charge against any of the Released
Parties, this Release shall not be intended to waive such a right. In addition,
this Release is not intended to release any claim arising out of any breach by
the Company of any of the terms and conditions of this Release or Executive's
right to challenge the validity of this Release.


9. Waiver Applicable to California Residents. WITH RESPECT TO THE RELEASES
CONTAINED HEREIN, IF THE UNDERSIGNED IS A RESIDENT OF CALIFORNIA, THE
UNDERSIGNED ACKNOWLEDGES THAT HE IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:




--------------------------------------------------------------------------------





"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HA VE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR." THE
UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHTS THAT HE MAY HAVE UNDER SECTION
1542, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR
EFFECT.


10. Entire Agreement. This Release contains the entire agreement and
understanding between Executive and the Company concerning the matters described
herein. It supersedes all prior agreements, discussions, negotiations,
understandings and proposals of the parties with respect to such matters. The
tenns of this Release cannot be changed except in a subsequent document signed
by both parties.


11 . Breach of Agreement. Executive agrees that in the event the Company is
required to commence an action in law or equity to enforce its rights under any
provision of this Release and prevails, the Executive shall be liable for the
reasonable attorneys' fees, costs and related expenses incurred by the Company
in connection with such action (other than with respect to any claim under the
ADEA).


12. Scvcrability. The provisions of this Release shall be severable and the
invalidity of any provision shall not affect the validity of the other
provisions.


13. ADEA Waiver. Executive acknowledges that he has been advised in writing to
consult with an attorney prior to executing this Release, which contains
releases and waivers. Executive understands that he may take a period of
twenty-one (21) days (or forty-five (45) days if this Release is being provided
to Executive in connection with an exit incentive or other employment
termination program otfored to a group or class of employees) within which to
consider this Release. Executive understands that he may revoke this Release
during the seven (7) days following the execution of this Release and that this
Release will not become effective until that seven-day revocation period has
expired. In order to revoke this Release, Executive must sign and send a written
notice to the Company addressed to the Chief Executive Officer, which shall only
be effective if the Company receives it no later than seven days after Executive
signs this Release. If Executive revokes this Release, he will not be entitled
to any of the money, benefits or other consideration provided to him in this
Release (including, without limitation, the Severance Amount).


14. Knowing and Voluntarv Waiver. Executive acknowledges that: (a) he has
carefully read this Release and fully understands its meaning and effect; (b) he
had a full and adequate opportunity and reasonable time period to review this
Release with an attorney of his choosing before he signed it; ( c) he was not
coerced into signing this Release; ( d) he agrees to all the terms of this
Release and is entering into this Release knowingly, voluntarily, and with full
knowledge of its significance; and (e) the only consideration for his signing
the Release are the terms stated herein, and no other promises or
representations of any kind have been made by any person or entity to cause him
to sign this Release.


15. Governing Law. This Release shall be governed by the internal laws of the
State of Delaware, without regard to its conflict of laws principles. Each party
to this Release irrevocably submits to the non-exclusive jurisdiction of any
state or federal court within the state of Delaware with respect to any cause or
claim arising under or relating to this Release. Each party to this Release
irrevocably consents to the service of process by registered mail or personal
service.


16. Miscellaneous. This Release contains the complete agreement of the parties
with respect to the subject matter hereof. A facsimile copy of this Release (or
a counterpart thereof) shall be treated as an original.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------



17. Counterparts. This Release may be executed in counterparts and will be as
fully binding as if signed in one entire agreement.


 
 
 
BAKER TANKS, INC.
 
 
 
 
 
 
 
By:
 
David Igata
 
 
 
 
 
 
 
 
Dated:
 
 
Dated:
 
 
 
 
 
 
SUBSCRIBED AND SWORN TO
before me this ___ day of ___, 200
 
SUBSCRIBED AND SWORN TO
before me this ___ day of ___, 200
 
 
 
 
 
 
 
 
Notary Public
 
Notary Public





--------------------------------------------------------------------------------



[logocolor.jpg]


August 25, 2008


David lgata




Dear David,


It is my pleasure to offer you the position of Division Vice President, Gulf
South Division. This position will be based in our Houston office reporting
directly to me, with an estimated start date of September 22, 2008. The offer
includes compensation and an equity package as outlined below:


Base Salary:
$195,000.00 per year ($7,500 per pay period) with annual wage and performance
review in April, 2009.
Auto Allowance:
$11,400.00 per year ($950.00/month per auto allowance policy for Division Vice
Presidents
Housing:
Temporary housing will be provided for up to one year as part of relocation
package.
Visits home:
A total of 36 round trip coach airfare over a two-year period.
Relocation:
Up to maximum of $50,000.00 (see attached outline)
Bonus:
Incentive plan for division vice presidents, up to 50% of base salary
Equity:
Additional option grant: 30,000
Exercise price: $11.00



This offer does not supersede the terms of the "At-Will" Employment and
Severance Letter Agreement dated October 13, 2005 between you and BakerCorp (the
"Letter Agreement") nor does it supersede or replace the terms of the Management
Stockholders' Agreement dated October 9, 2005 (the "MSA"). Both the Letter
Agreement and the MSA will continue to apply to your employment from this date
forward


David, I am excited to offer you this opportunity and look forward to working
with you in this new role.


Sincerely,
 
 
 
/s/ Dave Haas
 
 
 
Dave Haas
 
 
 
Executive Vice President
 
 
 
 
 
 
 
Accepted
 
 
 
/s/ David Igata
 
 
 
David Igata
 
Date
 







